                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RUBEN BOLANOS, et al.,                             Case No. 18-cv-04435-HSG (PR)
                                                         Plaintiffs,
                                   8
                                                                                            ORDER OF DISMISSAL WITHOUT
                                                   v.                                       PREJUDICE
                                   9

                                  10     NAPA DEPARTMENT OF
                                         CORRECTIONS, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            On July 23, 2018, a group of four detainees being held at the Napa County Jail filed the

                                  14   instant pro se civil rights action pursuant to 42 U.S.C. § 1983. Ruben Bolanos is the lead plaintiff

                                  15   and he is joined by Samuel Camarena, Valentine Rivera, and Jesus Gomez. Plaintiffs allege that

                                  16   they endured various unconstitutional conditions of confinement.

                                  17            On August 28, 2018, mail sent from the court to Ruben Bolanos was returned as

                                  18   undeliverable with a notation that Bolanos was not in custody. Dkt. No. 19. On September 5,

                                  19   2018, mail sent from the court to Samuel Camarena and Jesus Gomez was returned as

                                  20   undeliverable with a notation that they were not in custody. Dkt. Nos. 20-22.

                                  21            Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must promptly

                                  22   file a notice of change of address while an action is pending. See L.R. 3-11(a). The Court may,

                                  23   without prejudice, dismiss a complaint when: (1) mail directed to the pro se party by the Court has

                                  24   been returned to the Court as not deliverable, and (2) the Court fails to receive within sixty days of

                                  25   this return a written communication from the pro se party indicating a current address. See L.R. 3-

                                  26   11(b).

                                  27            More than sixty days have passed since the mail addressed to Bolanos, Camarena, and

                                  28   Gomez was returned as undeliverable. The Court has not received a notice from these three
                                   1   plaintiffs of a new address. Accordingly, plaintiffs Bolanos, Camarena, and Gomez are

                                   2   DISMISSED from this action without prejudice pursuant to Rule 3-11 of the Northern District

                                   3   Local Rules.

                                   4          Presumably, plaintiff Valentine Rivera is still incarcerated at Napa County Jail and could

                                   5   pursue this action on his own behalf. As noted above, however, Bolanos is the lead plaintiff, and

                                   6   it is difficult to discern from the current pleadings which of the claims are personal to Rivera.

                                   7   Accordingly, the action will also be dismissed as to Rivera. This dismissal is without prejudice to

                                   8   Rivera filing a separate individual civil rights action if he so desires. The Clerk shall send Rivera

                                   9   a blank civil rights complaint form and an in forma pauperis application, along with his copy of

                                  10   this order. If Rivera does elect to file a separate action he should leave blank the civil case

                                  11   number. He should also specify whether he was a pretrial detainee or a convicted prisoner being

                                  12   held in county jail at the time of the events alleged.
Northern District of California
 United States District Court




                                  13          The Clerk shall terminate all pending motions as moot, enter judgment, and close the file.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 11/7/2018

                                  16

                                  17
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  18                                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
